PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/479,236
Filing Date: November 15, 2021.
Appellant(s):  Thangarasa et al.



__________________
Michael D. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 15, 2021.

January 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   The rejection of claims 39,46,53, and 57 has been withdrawn.


(2) Response to Argument
	B. Claims 36 and 50.
Regarding Applicant’s argument that Worrall discloses a “defined range” having some relevance to the respective range of values of power headroom described in claim 36. That finding is plain error. The examiner respectfully disagrees.
Worrall discloses a reporting power headroom bounded by a maximum power and a minimum power. Worrall further discloses the minimum power is based on a power class of the user equipment. Therefore, Worrall teaches a reporting configuration for UE to report power headroom to the base station having reportable values such as (See Abstract, [0018], [0072]- [0078]).
Worrall discloses a system and method having a base station (fig. 1, 110,120) and user equipment (UE) (Fig.1 item 130). Worrall further discloses a reporting configuration having a power headroom to the base station. The reporting configuration having a power range bounded by a maximum power and minimum power, where the minimum power is function of the power class of the UE (see [0037], [0083], [0090]). The range of power values between the maximum power and the minimum power could be interpreted as reportable value of range of values of power headroom.
However, 3GPP TSG-RAN WG4 Meeting Ad Hoc 2010#4 (hereinafter AAPA) teaches power headroom reporting configuration comprising a plurality of reportable values as shown on tables 1 and 2 in left column having values from 0 to 63 and each reportable value have respective range of values shown on the right column. Each reportable value covering all possible values of power headroom (PH) (pages 1 and 2, tables 1 and 2).
Based on the above disclosure and others the combination of  Worrall and AAPA discloses “determining a reporting configuration for a user equipment to report power headroom to the base station, based on a power class of the user equipment, wherein the reporting configuration comprises a plurality of reportable values, wherein each reportable value corresponds to a respective range of values of a power headroom, and wherein the respective range that each reportable value corresponds to is a function of the power class of the user equipment; and receiving, from the user equipment, a reportable value from the plurality of reportable values, and wherein the respective ”. As claimed by the instant application.
C. Claims 43 and 54.
	Regarding Applicant’s argument that the FOA does not articulate separate findings of fact with respect to claims 43, 54 and claim 36.
In fact, claims 43, 54 and 36 are similar in scope. The main difference between them is that claim 36 is a method claim, and claims 43, and 54 are apparatus claims. Therefore, response of argument for claim 36 above are also true for claims 43, and 54.

E. Claims 39 and 53 have been withdrawn from the rejection.

F. Claims 40,41,47.
 Regarding Applicant’s argument that the combination of Worrall and AAPA fails to disclose: “the reporting configuration comprises a reporting resolution, and wherein the reporting resolution is adapted as a function of the power class of the user equipment”. The examiner respectfully disagrees.
	 As shown on table 2 and described on page 2 AAPA discloses an accurate value of the PH reported based on the respective range of values of the power headroom indicated by the reportable values. AAPA further discloses ton the right column of tables 1 and 2 different resolution for the reporting power PH as a function of the power class of the UE as disclosed by the instant application on page 19. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461
                                                                                                                                                                                                        /JASON E MATTIS/Primary Examiner, Art Unit 2461        

                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.